Luke, J.
1. The writ of certiorari lies for the correction of errors committed by the trial court. Accordingly, the writ may not for the first time raise a point which should have been raised before the trial court, and on which that court should- have been given an opportunity to rule at the time of trial.
2. Upon the petition for certiorari and the answer thereto no error in the trial of the case is shown. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.